DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed 
to incorporate by reference all the limitations of the claim to which it refers.


Claims 6 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations of claim 6 has already been presented in claim 1. Claim 8 is dependent upon claim 1 and is therefore objected as well  Appropriate correction is required
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter

Claims 1-5, 9, 10, and 12-19 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a coupling layer deposited on the substrate, the coupling layer comprising at least one (meth)acrylate polymer, at least one cross-linker, and at least one initiator capable of inducing a cross-linking reaction; and a dielectric layer deposited on the coupling layer, the dielectric layer comprising at least one fully imidized polyimide polymer, at least one cross-linker, and at least one initiator capable of inducing a cross-linking reaction; wherein shear strength of the dielectric layer is increased by a factor of at least about 2 in the presence of the coupling layer compared to a multilayer structure without the coupling layer.…” in combination with the remaining limitations. Claims 2-5, 9, 10, 12-17, and 19 are dependent upon claim 1 and are therefore allowable.

Regarding claim 18, the prior art fails to anticipate or render obvious the claimed invention including “…a cross-linked coupling layer deposited on the substrate, the coupling layer comprising at least one (meth)acrylate polymer; and a cross-linked dielectric layer deposited on the coupling layer, the dielectric layer comprising at least one fully imidized polyimide polymer; wherein shear strength of the dielectric layer is increased by a factor of at least about 2 in the presence of the coupling layer compared to a multilayer structure without the coupling layer.…” in combination with the remaining limitations. 

Applicant’s arguments, see page 7, filed April 25, with respect to the argument concerning “fully imidized polyimide” have been fully considered and are persuasive.  The 35 USC 103 of rejection of claim 1 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899